NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11941

              ROBERT M. SOUZA   vs.   COMMONWEALTH.



                       December 11, 2015.


   Supreme Judicial Court, Superintendence of inferior courts.


     It appears from the sparse material before us, and from our
review of the trial court docket, that the petitioner was
convicted in the District Court in August, 2013, of four counts
of violating an abuse prevention order. He was sentenced in
November, 2013. His direct appeal was entered in the Appeals
Court in September, 2014, and is currently pending there. The
petitioner is represented by counsel in that appeal.

     In May, 2015, the petitioner, acting on his own, filed a
pleading in the county court entitled "Petition to Remand
Sentence for Resentencing." He averred in a supporting
affidavit, among other things, that his sentences were "unduly
harsh" and "much [too] severe all facts considered." He also
averred that his conviction was the product of ineffective
assistance of his trial counsel. He asked that a single justice
of this court "review and reconsider the sentence[s]." His
petition was treated by the single justice as a petition
pursuant to G. L. c. 211, § 3, and denied without a hearing. He
now appeals from the judgment of the single justice.

     The single justice neither erred nor abused her discretion
in denying the petition. A defendant in these circumstances can
challenge the legality of his or her sentence, and the
constitutional effectiveness of his or her counsel, through the
normal course of postconviction motions and appeals. Beyond
that, a defendant is not entitled to the extraordinary
                                                                 2


intervention of this court to vacate or change a sentence that
is legal but that the defendant feels is too harsh.

                                  Judgment affirmed.

    The case was submitted on briefs.
    Robert M. Souza, pro se.